Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to Claim Rejection: The Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments to the claims, hereby withdraws 112(b) rejection(s) with respect to claims 4, 6, and 7 previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive because:
With respect to 101 Rejection:
The Applicant(s)’ Argument: 
“According to the 2019 Revised Patent Subject Matter Eligibility Guidance and October 2019 Patent Eligibility Guidance Update (hereinafter, 2019 PEG), Step 2A is a two-prong inquiry. 
According to 2A - Prong One of the subject matter eligibility in the 2019 PEG, claim 2 does not recite a judicial exception. More specifically, claim 2 does not recite mathematical concepts, methods of organizing human activity or mental process because claim 2 currently recites operations of a processor which "determine[s] a motion state of the object detected according to the calculated variations of energy distribution of reflection points with time", "calculate[s] distribution of energies of the reflection points at two moments relative to at least one of position information of the object and a moving speed of the object" and "calculate[s] a similarity between distributions at the two moments." 
The application relates to the field of information technologies, in particular, to a motion state detection apparatus and method based on wireless signals and a system. The claimed invention provides an improvement of the existing "an apparatus for motion state detection based on wireless signals", rather than calculation of formula or calculation method. 
Therefore, claim 2 is not directed to "mathematical concepts", and thus is directed to patent eligible subject matter. 
Current claim 2 also meets the requirements of 2A – Prong Two because the invention recited in claim 2 for example is integrated into a practical application. The claimed invention of claim 2 uses technical means and is applied to specific scenarios. Specifically, the apparatus collects "wireless reflection signals" (such as radar reflection signals in the specification) with practical significance, and detects the motion state of "target objects" (such as people).
Moreover, claim 2 also satisfies the additional patentability requirements (USPTO § 101 analysis Step 2B) for at least the reasons set forth below. 
For example, features of current claim 2 recite, "calculate variations of energy distribution of reflection points with time according to wireless signals", "calculate distribution of energies of the reflection points at two moments relative to at least one of position information of the object and a moving speed of the object" and "calculate a similarity between distributions at the two moments." Thus, the invention of claim 2 enables specific way of detecting state of the object that is simple and detection results are reliable, and are applicable to various different application scenarios. 
While independent claim 2 is discussed herein in detail, features thereof are useful in understanding patent eligible subject matter of the other independent claims.”
The Examiner’s Response:
Applicant alleged that claim 2 does not recite mathematical concepts, methods of organizing human activity or mental process. The Examiner respectfully disagrees because a processor which "determine[s] a motion state of the object detected according to the calculated variations of energy distribution of reflection points with time", "calculate[s] distribution of energies of the reflection points at two moments relative to at least one of position information of the object and a moving speed of the object" and "calculate[s] a similarity between distributions at the two moments" direct to a general-purpose computer performing mathematical concepts. As set forth per Applicant’s disclosure, these steps are derived using, for example, mathematical formulae (1) and (2) [pg. 10, Specification], and similarity is calculated using a Kullback-Leibler divergence or a Jensen-Shannon divergence using formulae (3) and (4) [pgs. 10-11, Specification]. Motion state is then deduced based on mathematical results of these formulae.
Furthermore, Applicant alleged that “Specifically, the apparatus collects "wireless reflection signals" (such as radar reflection signals in the specification)” [pg. 6, Remarks]. However, such limitation of collecting wireless reflection signals was not positively recited in rejected independent claims 2 and 10. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted that in view of Applicant’s amendment to claim 9, the Examiner hereby withdraws the previous rejection under 35 USC 101 with respect to claim 9.
Claims 2 thru 8 and 10 are maintained as rejected under 35 USC 101.

With respect to 102(a)(1) Rejection:
The Applicant(s)’ Argument: 
“As such, in Harash, the motion energy distribution analysis 434 includes extracting the features that represent the distribution of the energy over the range bins. 
In addition, Harash discusses that feature extraction 241 can be divided into two parts - motion Doppler characteristics derivation 420A (motion Doppler feature) and time characteristics derivation 420B (motion energy feature). Motion feature extraction 241 generates motion features vector 440, which are then used for further processing and classification in classifiers 130 and/or 250. 
As such, Harash is directed to the calculation of the energy distribution of reflection points, but does not disclose the calculation of the "variations of energy distribution of reflection points with time". Therefore, Harash does not disclose each and every element of independent claim 2. 
In addition, in Harash, the motion feature vector 440 calculated by feature extraction 241 needs to be input into the classifier for further processing. Therefore, in Harash, the state of the detection object cannot be directly determined according to the "variations of energy distribution of reflection points with time", but needs to be trained and recognized by using the classifier. 
Even assuming the derivation 420B (motion energy feature) of the time feature in Harash teaches the claimed "variations of energy distribution of reflection points with time" in the present application, Harash cannot obtain the motion state of the character according to time characteristics derivation 420 B (motion energy features).”
The Examiner’s Response:
Firstly, Applicant alleged that Harash does not disclose the calculation of the "variations of energy distribution of reflection points with time". The Examiner respectfully disagrees. Harash discloses that motion characteristics detection 420 may comprise, concerning derivation of energy signature 420B, Range over Time preprocessing and segmentation 432 in which the signal is preprocessed and segmentation of the data into histograms is performed. For example, at a first stage, a Dynamic Time Wrapping (DTW) process may be implemented to estimate the human motion path along the range bins window and at a second stage, e.g., three histograms, which contain information about the distribution of the motion activity and energy signature over range, are generated to represent: (i) Cumulated energy of all the range bins selected; (ii) The numbers of appearances of each range bin in the top 5 range bins; and (iii) The number of average energy for each range bin that appeared in the top 5 ranges bins list [0134]. It is understood that the system in Harash derives histograms containing information about the distribution of the motion activity and energy signature over range. The histograms represent the number of average energy for each range bin that appeared in the top 5 ranges bins list, which can be understood to encompass calculating variations of energy distributions of human motion (obtained through reflected signals) over range. 
Furthermore, Harash discloses that for each histogram, a set of features may be extracted to represent the histogram form factor, for example: (i) Motion energy distribution analysis 434 which comprises the extraction of features that represent the distribution of the energy over the range bins by using the energy distribution histogram analysis over range bins; (ii) Motion over range distribution analysis 436 to represent the distribution of the active range bins during the motion period and helps determine if the motion is stationary in space or distributed among several range bins [0134].
Secondly, Applicant alleged that in Harash, the state of the detection object cannot be directly determined according to the "variations of energy distribution of reflection points with time", but needs to be trained and recognized by using the classifier. The Examiner respectfully disagrees. Harash discloses that for each histogram, a set of features may be extracted to represent the histogram form factor, for example: (i) Motion energy distribution analysis 434 which comprises the extraction of features that represent the distribution of the energy over the range bins by using the energy distribution histogram analysis over range bins; (ii) Motion over range distribution analysis 436 to represent the distribution of the active range bins during the motion period and helps determine if the motion is stationary in space or distributed among several range bins [0134]. Therefore, motion over range distribution analysis can determine the motion state (stationary in space or distributed among several range bins) based on information from reflection points.
Lastly, Applicant alleged that Harash cannot obtain the motion state of the character according to time characteristics derivation 420 B (motion energy features). The Examiner respectfully disagrees. As demonstrated above specifically in [Harash - 0134], motion characteristics detection 420 comprise concerning derivation of energy signature 420B in which the signal is preprocessed and segmentation of the data into histograms is performed. And for each histogram, a set of features may be extracted to represent the histogram form factor, which helps determine the motion state (stationary in space or distributed among several range bins) based on information from reflection points.
Therefore, claims 2 and 10 are maintained as rejected under 35 USC 102(a)(1).

With respect to 103 Rejection:
The Applicant(s)’ Argument: 
“Claim 4 stands rejected as being unpatentable over Harash, in view of US Patent App. Pub. 2019/0087009 Al (hereinafter Rao). 
Claim 7 stands rejected as being unpatentable over Harash, in view of US Patent App. Pub. 2022/0053295 Al (hereinafter Ghourchian). 
For at least the same reason as claim 2, now independent, claims 4 and 7 are also patentably distinguishable over Harash and thus the combination of Harash and Ghourchian.”
The Examiner’s Response: 
Similarly, Examiner’s Response presented in 102(a)(1) Rejection also applies with respect to Applicant’s Argument regarding 103 Rejection. Therefore, claims 4 and 7 are maintained as rejected under 35 USC 103.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 thru 8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 2 and 10 are directed to an apparatus and a method for motion state detection based on wireless signals. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general-purpose computer and do not result in an improvement in the functioning of the computer or to another technology, that is, calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located.
These additional steps are all extraneous pre-solution activity and is very well known in the art to be common in virtually all, for example, in prior art references Harash et al (US 2016/0377704 A1), or Spanos et al (US 2021/0279549 A1). The computational steps being performed in claims 2 and 10 are merely well-known mathematical operations being performed on a generic computer.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
ANALYSIS - Patent Ineligible Subject Matter (Claims 2 thru 8 and 10)
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, the Examiner first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, the Examiner then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Claim 2 recites an apparatus, and, therefore, is a machine/manufacture. Claim 10 recites a series of steps, and, therefore, is a process. 
Step 2A, Prong One — Recitation of Judicial Exception
It is determined that claims 2 and 10 are directed to an abstract idea, and, particularly, to a method for motion state detection based on wireless signals, the function of which is accomplished through a series of mathematical operations performed by a generic computer/processor.
As recited in claims 2 and 10, calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located, is considered the mathematical manipulation by a generic computer/processor.
Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 2 and 10 falls within this grouping.
It is determined that the calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located of claims 2 and 10 recites mathematical relationships and mathematical calculations.  Applicant(s)’ disclosure additionally recites that, for example, “distribution of energy of the reflection points may be calculated according to formulae (1) and (2) [Pg. 10 - Specification]” and “calculating the KL divergence by using formula (3) [Pg. 11 - Specification]. Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 2 and 10 recite an abstract idea.
Determining a motion state of the object detected according to the calculated variations of energy distribution of reflection points with time. This step could be viewed as a “mathematical concept” or as a “mental step”. 
Therefore, claims 2 and 10 recite an abstract idea.
Step 2A, Prong Two — Practical Application
Apart from the calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located, the only additional elements that are recited in claim 2 are “a memory” and “a processor coupled to the memory” to carry out the steps in the limitations.
These additional limitations, merely are used to perform the abstract idea. The claimed “a memory” and “a processor coupled to the memory” are recited at a high level of generality and are merely invoked as tools of performing generic functions. Simply implementing the abstract ideas on generic tools is not a practical application of the abstract idea. As such, the additional limitations are insignificant extra-solution activity to the judicial exception. Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.
Step 2B — Inventive Concept
As set forth above, it has been concluded that claims 2 and 10 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
Applicant(s)’ disclosure does not provide evidence that the additional elements recited in claims 2 and 10 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
Apart from the limitations that recite an abstract idea, the additional elements in claim 2 are “a memory” and “a processor coupled to the memory”, which merely recite insignificant extra-solution activity to the judicial exception. Also, the apparatus and the method for motion state detection based on wireless signals recited in claims 2 and 10 merely use a computer system, including generic components, as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea.
Accordingly, claims 2 and 10 fail to recite an inventive concept that transforms the claims into a patent-eligible application of the abstract idea.
Claims 3 thru 8 do not include any new additional elements. Therefore, these claims are rejected for the same reasons as the above claims.
As such, claims 2 thru 8 and 10 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harash et al (US 2016/0377704 A1 previously cited “HARASH”).
Regarding claim 2, HARASH discloses an apparatus for motion state detection based on wireless signals, the apparatus is configured in an electronic device, the apparatus comprising:
a memory (sampled signals are stored in the memory such as SRAM or DRAM [0076])
a processor coupled to the memory and configured to (a processor & instructions executed via the processor of the computer or other programmable data processing apparatus [0183]):
calculate variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located (a human state feature extractor 130 configured to extract from the filtered echo signals, a quantified representation of position postures, movements, motions and breathing of at least one human located within the specified area [0069] & motion characteristics detection 420 concerns derivation of energy signature & information about the distribution of the motion activity and energy signature over range [0134])
determine a motion state of the object detected according to the calculated variations of energy distribution of reflection points with time (for each histogram, a set of features may be extracted to represent the histogram form factor, for example: (i) Motion energy distribution analysis 434 which comprises the extraction of features that represent the distribution of the energy over the range bins by using the energy distribution histogram analysis over range bins; (ii) Motion over range distribution analysis 436 to represent the distribution of the active range bins during the motion period and helps determine if the motion is stationary in space or distributed among several range bins [0134] & an abnormality situation pattern recognition module 140 configured to apply a pattern recognition based decision function to the identified states patterns and to determine whether an abnormal physical event has occurred to the at least one human in the specified area [0069])
wherein the processor is configured to:
calculate distribution of energies of the reflection points at two moments relative to at least one of position information of the object and a moving speed of the object (motion characteristics detection 420 concerns derivation of energy signature & information about the distribution of the motion activity and energy signature over range [0134] & profiling the energy signature of each motion by characterizing its power and velocity and its distribution over space along the motion time [0144])
calculate a similarity between distributions at the two moments (comparing spectral signatures, which are related to human-related range bins and sub-frames [0124]).
It is further noted that when reading the preamble in the context of the entire claim, the recitation “the apparatus is configured in an electronic device” in claim 2 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 3, HARASH discloses the apparatus according to claim 2, wherein the at least one of position information of the object comprises: a distance between the object and a wireless signal transmission source, or coordinates of a position where the object is located in a coordinate system established with the wireless signal transmission source as a center (the person down range distance is estimated by each PERS unit [0095] & position – the position is extracted as the position (in case of 2D – angle/range, in case of 3D – x,y,z coordinates) metrics output of each array baseline [0098]).
Regarding claim 5, HARASH discloses the apparatus according to claim 2, wherein, the two moments respectively contain a predetermined number of frames (characterizing over a plurality of temporal sub-frames [0123]).
Regarding claim 6, HARASH discloses the apparatus according to claim 2, wherein, the processor determines that the object is in a stationary state when the variations of energy distribution of reflection points with time satisfy a predetermined condition (motion over range distribution analysis 436 to represent the distribution of the active range bins during the motion period and helps determine if the motion is stationary in space or distributed among several range bins [0134] & posture estimation 628 may comprise analyzing one or more projections of an intensity of the received echo signals [0176] & classifying the posture characteristics of the human to indicate a state of the human [0177] & state can include on floor, sleeping, sitting, standing, walking, falling, etc. [Fig. 5A]).
Regarding claim 8, HARASH discloses the apparatus according to claim 2, wherein, the processor calculates variations of energy distribution of all reflection points or reflection points with energies greater than a threshold with time (noise level threshold estimation computation 424C calculates the noise level threshold by considering the spectrogram values below noise level as not related to human motion [0140]).
Regarding claim 10, HARASH discloses a method of motion state detection based on wireless signals, the method is applied in an electronic device and the method comprising:
calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located (a human state feature extractor 130 configured to extract from the filtered echo signals, a quantified representation of position postures, movements, motions and breathing of at least one human located within the specified area [0069] & motion characteristics detection 420 concerns derivation of energy signature & information about the distribution of the motion activity and energy signature over range [0134])
determining a motion state of the object according to the calculated variations of energy distribution of reflection points with time (for each histogram, a set of features may be extracted to represent the histogram form factor, for example: (i) Motion energy distribution analysis 434 which comprises the extraction of features that represent the distribution of the energy over the range bins by using the energy distribution histogram analysis over range bins; (ii) Motion over range distribution analysis 436 to represent the distribution of the active range bins during the motion period and helps determine if the motion is stationary in space or distributed among several range bins [0134] & an abnormality situation pattern recognition module 140 configured to apply a pattern recognition based decision function to the identified states patterns and to determine whether an abnormal physical event has occurred to the at least one human in the specified area [0069])
the calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located comprises:
calculating distribution of energies of the reflection points at two moments relative to at least one of position information of the object and a moving speed of the object (motion characteristics detection 420 concerns derivation of energy signature & information about the distribution of the motion activity and energy signature over range [0134] & profiling the energy signature of each motion by characterizing its power and velocity and its distribution over space along the motion time [0144])
and calculating a similarity between distributions at the two moments (comparing spectral signatures, which are related to human-related range bins and sub-frames [0124]).
It is further noted that when reading the preamble in the context of the entire claim, the recitation “the apparatus is configured in an electronic device” in claim 10 is not limiting because the body of the claims describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HARASH, in view of Rao et al (US 2019/0087009 A1 previously cited “RAO”).
Regarding claim 4, HARASH discloses the apparatus according to claim 2, wherein the processor is configured to calculate distribution of energies of the reflection points at the two moments relative to the distance between the object and the wireless signal transmission source and the moving speed of the object according to the energies and speeds of the reflection points at the two moments and a distance between the object and a wireless signal transmission source ([0134], cited and incorporated in the rejection of claim 2 & [0144], cited and incorporated in the rejection of claim 2).
However, HARASH does not disclose that the processor is further configured to perform one-dimensional Fourier transform, two-dimensional Fourier transform and angles of arrival estimation on the wireless signals that are reflected to obtain energies and speeds of the reflection points at the two moments and the distance between the object and the wireless signal transmission source.
In a same or similar field of endeavor, RAO teaches detecting angle metric of objects by an FMCW radar system [0028]. Additionally, the DSP 104 performs a range Fast Fourier Transform (FFT) [0031]. The DSP performs a Doppler FFT over the range (i.e. distance) values to generate velocity (i.e. speed) values [0032]. The range FFT and Doppler FFT may be referred to together as a two dimensional (2D) FFT [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HARASH to include the teachings of RAO because doing so would enable a low complexity system for detection of gestures using radar, as recognized by RAO.
Regarding claim 9, HARASH discloses a motion state detection system, comprising:
a signal transmitter configured to transmit wireless signals to a space where an object is located (a system 100 including a radio frequency interferometer 120 configured to transmit signals via Tx antenna 101 and receive echo signals via array [0069])
a signal receiver configured to receive wireless signals reflected (a system 100 including a radio frequency interferometer 120 configured to transmit signals via Tx antenna 101 and receive echo signals via array [0069])
the apparatus for motion state detection based on wireless signals according to claim 2 configured to detect a motion state of the object according to the received wireless signals which are reflected from the space where the object is located (an abnormality situation pattern recognition module 140 configured to apply a pattern recognition based decision function to the identified states patterns and to determine whether an abnormal physical event has occurred to the at least one human in the specified area [0069])
However, HARASH does not disclose that the apparatus is configured in an electronic device.
In a same or similar field of endeavor, RAO teaches radar-based gesture recognition for in mobile phones, tablets, and other user equipments (UEs) [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HARASH to include the teachings of RAO because it is applying a known technique to improve similar method that is human state recognition in the same way. Additionally, doing so would provide the advantage of compact and mobility for the system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HARASH, in view of Ghourchian et al (US 2022/0053295 A1 previously cited “GHOURCHIAN”).
HARASH discloses the apparatus according to claim 6, wherein, the variations of energy distribution of reflection points with time are denoted by a similarity between the distribution at the two moments (comparing spectral signatures [0124]), and the processor determines that the object is in the stationary state ([0134 & 0176 & 0177 & Fig. 5A], cited and incorporated in the rejection of claim 6).
However, HARASH does not disclose a Kullback-Leibler divergence (KL divergence) or a Jensen-Shannon divergence (JS divergence) and the KL divergence or the JS divergence is less than a first threshold.
In a same or similar field of endeavor, GHOURCHIAN teaches the KL-divergence and an empirical threshold is set to detect any significant divergence [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HARASH to include the teachings of GHOURCHIAN because doing so would initiate update of localization model for smart indoor environment, as recognized by GHOURCHIAN.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648